Citation Nr: 0407259	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for recurrent ureteral 
calculus, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1963 and from November 1963 to July 1966.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision by the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C. in September 2003; 
however, he failed to report to the hearing without 
explanation and has not requested that the hearing be 
rescheduled.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In August 2002, the veteran provided a signed VA Form 21-
4142, Authorization and Consent, in order for the RO to 
obtain his medical records from Highsmith Rainey Hospital 
(HRH) in Fayetteville, North Carolina.  Although the veteran 
submitted a CT scan report from HRH dated May 28, 2002, he 
previously indicated that he was seen in HRH's emergency room 
on May 28, 29 and 30, 2002.  The RO should request these 
medical records notwithstanding any individual efforts the 
veteran may have taken to obtain such records.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003). 

Furthermore, the Board notes that while the veteran was 
scheduled for a VA examination in conjunction with this 
appeal, he failed to report to the examination.  By letter 
dated in September 2002, he indicated his recent knee surgery 
prevented him from driving to the examination.  The Board 
finds that the veteran should be provided an additional 
opportunity to report for a VA examination.  See 38 U.S.C.A. 
§ 5103A (West 2002). 

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Therefore, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment (and in 
particular, medical records from 
Highsmith Rainey Hospital for which a 
release has already been provided).

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified. 

2.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence. 

3.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected recurrent ureteral calculus.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
files, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

The examiner is requested to state 
whether the veteran's service-connected 
disability is manifested by constant 
albuminuria with some edema, or definite 
decrease in kidney function, or 
hypertension at least 40 percent 
disabling under 38 C.F.R. Part 4, Code 
7101 (diastolic pressure predominantly 
120 or more); or by persistent edema and 
albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg %, or creatinine 4 to 8 
mg %, or generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss or limitation of 
exertion; or by the need for regular 
dialysis or precluding more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria, or BUN more than 80 mg %, or 
creatinine more than 8 mg % or markedly 
decreased function of the kidney or other 
organ systems, especially cardiovascular.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.

4.  The RO should then undertake any 
other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and without regard to any prior 
decisions on this claim.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




